         Case: 3:20-cv-00193-jdp Document #: 12 Filed: 06/04/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 CARL C. GILBERT, II,

          Plaintiff,                                                      ORDER
    v.
                                                                  Case No. 20-cv-193-jdp
 STATE OF WISCONSIN, et al.,

          Defendants.

 CARL C. GILBERT, II,
                                                                          ORDER
          Plaintiff,
    v.                                                            Case No. 20-cv-194-jdp

 STATE OF WISCONSIN, et al.,

          Defendants.


         These cases were closed after the court did not receive the $21.92 initial partial

payments assessed to plaintiff for each case by the April 24, 2020 deadline. Now, plaintiff has

submitted a motion for reconsideration and motion to reopen both these cases and a motion

to proceed without prepaying the $21.92 initial partial payments. Dkt. 8 and 9.

         Even though plaintiff is not a prisoner and is not subject to the Prison Litigation Reform

Act, this court uses one method for calculating the amount of an initial partial payment, which

is set forth in 28 U.S.C. § 1915(b)(1). When assessing plaintiff an initial partial payment for

the above cases, I used the resident statement he submitted in support of his motion for leave

to proceed without prepaying the fee. Using the formula set forth in 28 U.S.C. § 1915(b)(1),

I calculate two amounts, 20% of a plaintiff’s average monthly income and 20% of a plaintiff’s

average monthly balance. Whichever amount is greater is the amount the plaintiff will have

to prepay toward the $350 filing fee. The greater of the two amounts is 20% of the average

monthly deposits, or $21.92; this is the amount plaintiff was assessed as an initial partial
        Case: 3:20-cv-00193-jdp Document #: 12 Filed: 06/04/20 Page 2 of 2


payment of the $350.00 fee for filing each of these cases. Therefore, I will deny without

prejudice plaintiff’s motion to proceed without prepaying the $21.92 initial partial payment

for each of the above cases.

       However, I will give plaintiff until July 2, 2020, to submit the $21.92 initial partial

payment for each of the above cases. The above cases will remain closed until the court receives

the $21.92 initial partial payments from plaintiff. If plaintiff is still unable to submit each of

the $21.92 initial partial payments by July 2, plaintiff should submit an updated resident

statement to the court, so that I may re-evaluate plaintiff’s financial circumstances.


                                            ORDER

       IT IS ORDERED that:

       1.      Plaintiff’s motion to proceed without prepaying the $21.92 initial partial

payment for each of the above cases, dkt. 9, is DENIED without prejudice. If plaintiff’s

financial circumstances have changed, plaintiff should submit an updated resident account

statement so that I may re-evaluate his request.

       2.      Plaintiff may have until July 2, 2020, in which to submit a check or money order

payable to the clerk of court in the amount of $21.92, or advise the court in writing why

plaintiff is not able to submit the assessed amount on or before July 2, 2020. If plaintiff

complies with this deadline, plaintiff’s cases will be reopened and screened on the merits

pursuant to 28 U.S.C. § 1915(e)(2). Otherwise, these cases will remain closed.

               Entered this 4th day of June, 2020.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge



                                                2
